Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This final Office action is in response to applicant’s communication received on February 10, 2021, wherein claims 1-20 are currently pending.



Response to Arguments
Applicant's arguments filed 02/10/2021 have been fully considered but they are geared towards the newly added limitations and the newly amended claims.  The newly amended claims and the newly added limitations are considered for the first time in the rejection below.

35 USC §101 discussion/response to arguments/remarks:
Applicant’s newly added limitations and the remarks presented have been considered but they are not persuasive.  The amendments do no help overcome the 35 USC §101 rejection presented in the previous Office action.
The core concepts of the claims are to present surveys and get inputs to the survey from users.  The “tags” and “labels” are descriptions and explanations of the survey prompts (questions/asks/queries/etc.,) given to users.  The semantic labels are logical meanings and explanations (textual explanations - labels).  All of these tags and labels are actually not patentable subject matter and are non-technical and non-functional aspects of the claims.  Explanations of survey prompts/ questions/asks/queries/etc., are abstract in nature and not patentable subject matter.  The core of the 

=======
Based upon consideration of all of the relevant factors with respect to the current claims 1-20 as a whole the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and is further not integrated into a practical application.  Claims 1-20 (some amended with newly added limitations) are directed to gathering/acquiring/receiving information/data, analyzing and manipulating this information/data (some using mathematically concepts/models – graphs, vectors, metrics), and further creating more information/data (compiling responses and gathering more responses by giving more survey prompts/cues/questions/etc.,) to make data based decision, and generate more data for further general analysis (comparing, organizing, etc., information) and mathematical analysis – and then displaying/providing resulting information/data.  These claims are therefore directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc. the data to generate more data in the fundamental economic practice of surveys (marketing) – thus organizing human activities; and further geared towards mathematical relationships/concepts/equations (as clearly 
Additionally, the claims as a whole does not integrate the recited judicial exception into a practical application. It should be noted that a “claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Memorandum (2019 Subject Matter Guidance), Section 111(A)(2).  The U.S. Supreme Court has described “the concern that drives this exclusionary principle [i.e., the exclusion of abstract ideas from patent eligible subject matter] as one of pre-emption.” Alice, 573 U.S. at 216. However, characterizing preemption as a driving concern for patent eligibility is not the same as characterizing preemption as the sole test for patent eligibility. As the courts have explained, “[t]he Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability,” and “[f]or this reason, questions on preemption are inherent in and resolved by the § 101 analysis.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (citing Alice, 573 U.S. at 216). And, although “preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.” Id. Moreover, “[w]here a patent’s claims are deemed only to disclose patent ineligible subject matter under the [Alice/Mayo] framework . . ., preemption concerns are fully addressed and made moot.” Id.; see also OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed. Cir. 2015), cert, denied, 136 S. Ct. 701 (2015)(“[T]hat the claims do not preempt all price optimization or may be limited to price optimization in the e-commerce setting do 
The claims further utilize a processor, network, interface, database, and other generic computing components without any improvement to the functioning of the devices themselves. See also Enflsh, LLC v. Microsoft Corp., 822 F.3d 1327, 1335-36 (Fed. Cir. 2016) (“[W]e find it relevant to ask whether the claims are directed to an improvement to computer functionality versus being directed to an abstract idea ... the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database) or, instead, on a process that qualifies as an ‘abstract idea’ for which computers are invoked merely as a tool.”). The claims do not recite an additional element or elements that reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. See Alice, 573 U.S. at 222 (“In holding that the process was patent ineligible, we rejected the argument that ‘implement[ing] a principle in some specific fashion’ will ‘automatically fal[l] within the patentable subject matter of § 101.”’ (Alterations in original) (quoting Parker v. Flook, 437 U.S. 584, 593 (1978))).  
To be a patent-eligible improvement to computer functionality, the courts have required the claims to be directed to an improvement in the functionality of the computer or network platform itself. In Ancora Techs. Inc. v. HTC America, Inc., for example, the CAFC held that claims directed to storing a verification structure in computer memory were directed to a non-abstract improvement in computer functionality because they improved computer security. 908 F.3d 1343, 1347–49 (Fed. Cir. 2018). The CAFC determined the claims addressed the “vulnerability of license authorization software to hacking” and were thus “directed to a solution to a computer-functionality problem.” Id. at 1349. Likewise, in Finjan, Inc. v. Blue Coat System, Inc., the CAFC held that claims to a “behavior-based virus scan” provided greater computer security and were thus directed to a patent eligible improvement in computer functionality. 879 F.3d 1299, 1304–06 (Fed. Cir. 2018). In Data Engine Techs. LLC v. Google LLC, the CAFC see also Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356, 1359–63 (Fed. Cir. 2018) (holding patent eligible claims reciting an improved user interface for electronic devices that improved the efficiency of the electronic device, particularly those with small screens”). And in SRI Int’l, Inc. v. Cisco Sys. Inc., the CAFC held patent eligible claims directed to an improved method of network security “using network monitors to detect suspicious network activity…generating reports of that suspicious activity, and integrating those reports using hierarchical monitors.” 930 F.3d 1295, 1303 (Fed. Cir. 2019). The CAFC concluded that the “focus of the claims was on the specific asserted improvement in computer capabilities,” namely “providing a network defense system that monitors network traffic in real-time to automatically detect large-scale attacks.” Id. at 1303–04.
The CAFC has consistently stated that it is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool. For example, in Affinity Labs. of Texas, LLC v. DIRECTV, LLC, the CAFC held that claims to a method of providing out-of-region access to regional broadcasts were directed to an abstract idea. 838 F.3d 1253, 1258 (Fed. Cir. 2016). The CAFC determined the claims were not a patent-eligible improvement in computer functionality because they simply used cellular telephones “as tools in the aid of a process focused on an abstract idea.” Id. at 1262; see also In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016) (holding ineligible claims reciting concrete physical components merely as “a generic environment in which to carry out the abstract idea of classifying and storing digital images in an organized manner”). Likewise, in Intellectual Ventures I LLC v. Capital One Bank (USA), the CAFC held that claims reciting a system for providing web pages tailored to an individual user were directed to an abstract idea. 792 F.3d 1363, 1369–70 (Fed. Cir. 2015). The CAFC held that “claiming the improved speed or efficiency inherent Id. at 1367, 1370; see also Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715–16 (Fed. Cir. 2014) (holding that displaying an advertisement in exchange for access to copyrighted material is an abstract idea). And in SAP Am., Inc. v. InvestPic, LLC, the CAFC held patent ineligible claims directed to “selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis.” 898 F.3d 1161, 1167–68 (Fed. Cir. 2018). The CAFC determined the claims were focused not on a physical-realm improvement to computers as tools but rather an improvement in wholly abstract ideas. Id. at 1168.   The CAFC has also held that improving a user’s experience while using a computer application is not, without more, sufficient to render the claims directed to an improvement in computer functionality. For example, in Trading Techs. I, the CAFC held patent ineligible claims directed to a computer-based method for facilitating the placement of a trader’s order. Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092–93 (Fed. Cir. 2019) (Trading Techs. I). Although the claimed display purportedly “assist[ed] traders in processing information more quickly,” the CAFC held that this purported improvement in user experience did not “improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.” Id.; see also Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1381, 1384–85 (Fed. Cir. 2019) (Trading Techs. II) (holding that claims “focused on providing information to traders in a way that helps them process information more quickly” did not constitute a patent-eligible improvement to computer functionality).  In sum, “software can make non-abstract improvements to computer technology just as hardware improvements can.” Enfish, 822 F.3d at 1335. But to be directed to a patent-eligible improvement to computer functionality, the claims must be directed to an improvement to the functionality of the computer or network platform itself. See, e.g., id. 1336–39; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257–59 (Fed. Cir. 2014). Thus, this inquiry “often turns on whether the claims focus on ‘the specific asserted improvement in computer capabilities…or, in-stead, on a process Finjan, 879 F.3d at 1303 (quoting Enfish, 822 F.3d at 1335–36).  Against this background, Applicant’s claims are not directed to a practical application and are not patent eligible as they are only directed to improving the abstract idea of surveys (and marketing) by merely manipulating collected data/information in a fundamental economic practice (organizing human activities – abstract idea) where the manipulation of data is also mathematical in nature (abstract data).
Accordingly, the claims do not integrate the judicial exception into a practical application. See Memorandum, Section 111(A)(2) (Prong Two: If the Claim Recites a Judicial Exception, Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application). 
Furthermore, under step 2B, the recitations of the core inventive steps amount to little more than reciting that the computer system applies the abstract idea. These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant's application (for example, ¶¶ 0158-0164+ [general purpose computer and general-purpose/generic computing components/devices]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP.  As stated in the most recent guidelines provided by the office, “Simply appending well-understood routines and conventional activities previously known to the industry, specifies a high level of generality…”  (2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). The elements in combination (or alone) do not provide any material drawn to something significantly more than the claimed method of organizing these known activities. The claims require no more than a generic computer to perform generic computer functions.  Additionally, the claims simply gather data and describe the data by reciting, very generally, steps or organizing information through mathematical relationships.  The steps further merely employ mathematical relationships to manipulate existing information to generate additional information.  Applicant's claimed steps represent activities that could See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003).  The Court of Appeals for the Federal Circuit (CAFC) have also treated analyzing information by steps people go through in their minds, or by mathematical algorithms as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010).  Here, the claims are clearly focused on the combination of those abstract-idea processes.  The advance they purport to make is a process of gathering and analyzing information of a specified content,  accessing/obtaining data, data analysis to determine more data (generating semantic (mathematical), identifying graphs, traversing/reviewing data/information etc.,), conducting data manipulation and mathematical concepts, then outputting/displaying the results, and not any particular assuredly inventive technology for performing those functions.  They are therefore directed to an abstract idea.
Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.   The claim(s) does/do not include additional elements that are sufficient to amount to 
The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The core limitations require no more than a generic computer to perform generic computer functions. see Alice Corp., 134 S. Ct. at 2360 and buySAFE, Inc. v. Google, Inc. 754 F.3d 1350, 1355 (and also please refer to “July 2015 Update: Subject Matter Eligibility, page 7” for a listing of computer functions found by the courts to be well-understood, routine and conventional and the 2019 Subject Matter Guidance Federal Register, Vol. 84, Vol. 4, January 07, 2019). It should be noted the limitations of the current claims are performed by the generically recited computers.  Limiting the claims to the particular technological environment  of  demand modelling using generic computers  is,  without  more, insufficient to transform them into patent-eligible applications of the abstract idea at their core. See Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 610–11 (2010); Diamond v. Diehr, 450 U.S. 175, 191 (1981); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Merely gathering/selecting/acquiring information for collection, analysis (some using mathematical concepts/models), and display does nothing significant to differentiate a process from ordinary mental/manual processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.  Simply requiring the selection and manipulation of information—to provide See Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016). The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice, at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant's application (for example, see Applicant’s specification at for example, ¶¶ 0158-0164+ [general purpose computer and general-purpose/generic computing components/devices]) and/or the specification of the cited art in the current/previous art rejection, the art cited on the PTO-892, and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. The claims at issue here do not require an arguably inventive device or technique for displaying information, unlike the claims at issue in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014) (at JMOL stage finding inventive concept in modification of conventional mechanics behind website display to produce dual-source integrated hybrid display). Nor do the claims here require an arguably inventive distribution of functionality within a network, thus distinguishing the claims at issue from those in Bascom, 2016 WL 3514158, at *6 (at pleading stage finding sufficient inventive concept in “the installation of a filtering tool at a specific location, remote from the end users, with customizable filtering features specific to each end user”).  The claims do not include any requirement for performing the claimed functions by use of anything but entirely conventional, generic technology. See Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016). The claims therefore do not state an arguably inventive concept in the realm of application of the information-based abstract ideas. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1, 11, and 18 state the newly added limitation “encoding the survey prompt with a coded tag 
The dependent claims are also rejected because of their dependency on the independent claims and the since the limitations of the independent claims are incorporated into the dependent claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) accessing/obtaining data, data analysis to determine more data (generating semantic 
The limitations of (independent claims) receiving, from a client device, a survey prompt provided by a user associated with the client device for creating a survey; generating a first semantic label for the survey prompt by encoding the survey prompt with a coded tag indicating a contextual meaning of the survey prompt; maintaining a plurality of survey graphs each comprising multiple adjoining nodes in a database of survey graphs, wherein each of the nodes is encoded with a semantic label; identifying, from the database of survey graphs a first survey graph comprising a first node corresponding to the first semantic label; traversing nodes of the first survey graph to identify a second node; and providing, to the client device, a suggested survey prompt based on the second node of the first survey graph for creating the survey, under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of, for example, “system,” “processor/processing,” “network,” “database,” “computer,” “graphical user interface (GUI)” “storage medium”, etc., in the context of the claims, the claim encompasses obtaining data, data analysis to determine more data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, 
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (“system,” “processor/processing,” “network,” “database,” “computer,” “graphical user interface (GUI)” “storage medium”, etc.,) which are recited at a high level of generality, i.e., as generic “server,” “system,” “processor/processing,” “network,” “database,” “computer,” “graphical user interface (GUI)” “storage medium”, etc., performing generic computer functions. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, page 53-55). The generic “system,” “processors,” “network,” “database,” “computer,” “graphical user interface (GUI)” “storage medium”, etc., limitations are no more than mere instructions to apply the judicial exception (the above abstract idea) using generic computer components.  Note McRo, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299 (Fed. Cir. 2016)), guides: "[t]he abstract idea exception prevents patenting a result where 'it matters not by what process or machinery the result is accomplished."' 837 F.3d at 1312 (quoting O'Reilly v. Morse, 56 U.S. 62, 113 (1854)) (emphasis added). The claims are not directed to a particular machine nor do they recite a particular transformation (MPEP § 2106.05(b)). Additionally the claims do not recite any specific claim limitations that would provide a meaningful limitation beyond generally linking the use of the judicial 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, ¶¶ 0158-0164+ [general purpose computer and general-purpose/generic computing components/devices]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Id. at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.  The claimed limitations are as a whole are directed to an abstract idea(s) without significantly more. The claim(s) recite(s) accessing/obtaining data, data analysis to determine more data (generating semantic (mathematical), identifying graphs, traversing/reviewing data/information etc.,), and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine 
The limitations of (claim 2) wherein generating the first semantic label for the survey prompt comprises: converting the survey prompt into an n-dimensional vector in semantic space; determining a location within the semantic space based on the n-dimensional vector having the coded tag representing the location: and encoding the first semantic label for the survey prompt with the coded tag based on the n-dimensional vector of the first semantic label residing with the location within the semantic space (further limiting the label generating using data manipulations/organization and mathematical concepts – where a more detailed abstract idea is still an abstract idea); (claim 3) wherein providing the suggested survey prompt comprises: identifying a survey prompt type and survey prompt wording from the second node; and providing, as the suggested survey prompt, the survey prompt type and the survey prompt wording identified from the second node (further limiting the survey prompt/questions/asks by detailing the non-functional descriptive material (words/text/type/etc) – where a more detailed abstract idea is still an abstract idea); (claim 4)  wherein traversing the nodes of the first survey graph to identify the second node comprises identifying that the second node is adjacent to the first node of the first survey graph (further organizing information/data - where a more detailed abstract idea is still an abstract idea (organizing human activities)); (claim 5) wherein traversing the nodes of the first survey graph to identify the second node is further based on determining that the second node satisfies one or more survey prompt response metrics (further manipulating/comparing/organizing information/data and using mathematical concepts - where a more detailed abstract idea is still an abstract idea (organizing human activities and mathematical concepts)); (claim 6) wherein a first survey prompt response metric of the one or more survey prompt response metrics comprises a response rate (further manipulating/comparing/organizing information/data and 

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).


  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Keller (US 2019/0065017) (filed Aug. 29, 2017).
claim 1, Keller discloses a computer-implemented method (Abstract [tree-diagram design interface…creating surveys]) comprising:
receiving, from a client device, a survey prompt provided by a user associated with the client device for creating a survey; generating a first semantic label for the survey prompt (figs. 1-4, 7; Abstract [tree-diagram design interface processes create surveys]; ¶¶ 0047-0056 [anyone who designs a survey…their device], 0078 [electronic device…phone, PDA….], 0005-0006 [tree-diagram design interface processes for creating surveys], 0014-0016 [node in the tree-diagram design…survey], 0020-0025, 0026-0032 [survey…creation…tree-diagram creation process 100 and which provides a tree-diagram design interface.  Specifically, the survey, simulation, and ITS tree-diagram creation process 100 starts by receiving (at 110) a selection of a tool to create a new node in the design interface.  In some embodiments, the design interface includes a plurality of icons associated with a plurality of tools for creating, modifying, and publishing surveys, simulations, intelligent tutoring systems, including a "+" icon associated with a tool for creating a new node of a tree diagram corresponding to a specific survey…the survey, simulation, and ITS tree-diagram creation process 100 adds (at 120) a new node for a tree diagram in response to the selection of the "+" icon to create a new node in the design interface…[w]hen the new node is the first node of a new tree diagram, then the survey, simulation, and ITS tree-diagram creation process 100 creates an initial new node and adds it to the design interface…node created…node customization tool…survey, simulation, and ITS tree-diagram creation process 100 then determines (at 180) whether the user is making any more selections of tools in the design interface…user may have selected a previously created node and then selected the ".sup.  " icon to create a new branch], 0040-0046 [nodes as questions/prompts…creating surveys…tree-diagram design interface system processes are implemented as software application modules, which collectively are organized together into a tree-diagram design interface software application (or "app") that uses a highly intuitive tree-diagram design interface consisting of branches and nodes.  Nodes are editable and 
by encoding the survey prompt with a coded tag indicating a contextual meaning of the survey prompt (¶¶ 0052-0066 [using the tree-diagram design interface…tree-diagram design interface…tree diagram navigation…reading the root node, the server-side runtime tree-diagram navigation process 400 presents (at 435) the initial question or prompt associated with the root node…tree-diagram navigation process 400 receives (at 440) a preferred response of the user…preferred response is, of course, the response selected by the user when prompted with the initial question from the root node.  Next, the server-side runtime tree-diagram navigation process 400 follows (at 445) a branch associated with the preferred response to the next node (showing that the prompt is encoded with a contextual 
maintaining a plurality of survey graphs each comprising multiple adjoining nodes in a database of survey graphs, wherein each of the nodes is encoded with a semantic label (figs. 1-4, 6 [clearly showing multiple adjoining nodes], 7 [clearly multiple adjoining nodes in a database of survey graphs, wherein each of the nodes is encoded with a semantic label – see relevant paragraphs associated with these figures which discuss the presenting encoding which allows the system to flow]; ¶¶ 0020-0025, 0026-0032 [survey…creation…tree-diagram creation process 100 and which provides a tree-diagram design interface…the survey, simulation, and ITS tree-diagram creation process 100 starts by receiving (at 110) a selection of a tool to create a new node in the design interface.  In some embodiments, the design interface includes a plurality of icons associated with a plurality of tools for creating, modifying, 

Although Keller discloses all of Applicant's above limitations, Keller discloses some of them in various separate embodiments. However, it would be obvious to one of ordinary skill in the art to include and combine the various disclosed (albeit separately) embodiments and elements of Keller to 
Additionally, data labels “label(s),” “first,” etc., (or changing to another data type/label – for example “first" can be initial/starting/beginning, etc.,) has no effect on the method stated in the claim.  The system described in the claim would operate the same regardless of the data type/label.  Applicant does not state the functional significance of the data labels/types presented in the claims.  As a result, the only difference between the claimed invention and the prior art is that Applicant provides different data type, or nonfunctional descriptive identifying materials, to the same method/process.  See MPEP §2106.  Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to create/use any data type/label to operate method/system of Keller with the motivation of creating surveys, wherein such data labels do not functionally affect the operations of the currently claimed invention or Keller.

As per claim 11, claim 11 discloses substantially similar limitations as claim 1 above; and therefore claim 11 is rejected under the same rationale and reasoning as presented above for claim 1.
As per claim 18, claim 18 discloses substantially similar limitations as claim 1 above; and therefore claim 18 is rejected under the same rationale and reasoning as presented above for claim 1.

claim 2, Keller discloses the computer-implemented method of claim 1, wherein generating the first semantic label for the survey prompt comprises: converting the survey prompt into an n-dimensional vector in semantic space; determining a location within the semantic space based on the n-dimensional vector having the coded tag representing the location; and encoding the first semantic label for the survey prompt with the coded tag based on the n-dimensional vector of the first semantic label residing with the location within the semantic space (figs. 1-4 [the nodes and questions flow in a tree and is based on the responses – so the location of where we are on a tree of nodes is determined based on the previous prompt and the reply of the prompt and the code determines where to move to next – and each node is encoded so the logic flow is controlled], 7 [encoded tags on the nodes where “locations” are shown within the tree – see also the associated paragraphs]; Abstract [tree-diagram design interface processes create surveys]; ¶¶ 0047-0056 [anyone who designs a survey…their device], 0078 [electronic device…phone, PDA….], 0005-0006 [tree-diagram design interface processes for creating surveys], 0014-0016 [node in the tree-diagram design…survey], 0020-0025, 0026-0030 [survey…creation…tree-diagram creation process 100 and which provides a tree-diagram design interface.  Specifically, the survey, simulation, and ITS tree-diagram creation process 100 starts by receiving (at 110) a selection of a tool to create a new node in the design interface.  In some embodiments, the design interface includes a plurality of icons associated with a plurality of tools for creating, modifying, and publishing surveys, simulations, intelligent tutoring systems, including a "+" icon associated with a tool for creating a new node of a tree diagram corresponding to a specific survey…the survey, simulation, and ITS tree-diagram creation process 100 adds (at 120) a new node for a tree diagram in response to the selection of the "+" icon to create a new node in the design interface…[w]hen the new node is the first node of a new tree diagram, then the survey, simulation, and ITS tree-diagram creation process 100 creates an initial new node and adds it to the design interface…node created…node customization tool], 0030-0046 [survey, simulation, and ITS tree-diagram 
As per claim 3, Keller discloses the computer-implemented method of claim 1, wherein providing the suggested survey prompt comprises: identifying a survey prompt type and survey prompt wording from the second node; and providing, as the suggested survey prompt, the survey prompt type 
As per claim 4, Keller discloses the computer-implemented method of claim 1, wherein traversing the nodes of the first survey graph to identify the second node comprises identifying that the second node is adjacent to the first node of the first survey graph (figs. 1-4, 7; Abstract [tree-diagram design interface processes create surveys]; ¶¶ 0047-0056 [anyone who designs a survey…their device], 0078 [electronic device…phone, PDA….], 0005-0006 [tree-diagram design interface processes for creating surveys], 0014-0016 [node in the tree-diagram design…survey], 0020-0025, 0026-0030 
As per claim 5, Keller discloses the computer-implemented method of claim 1, wherein traversing the nodes of the first survey graph to identify the second node is further based on determining that the second node satisfies one or more survey prompt response metrics (figs. 1-4, 6-8; ¶¶ 0005-0006, 0020-0025, 0026-0030, 0030-0046, 0047-0061, 0062-0075).
As per claim 6, Keller discloses the computer-implemented method of claim 5, wherein a first survey prompt response metric of the one or more survey prompt response metrics comprises a response rate (figs. 1-4, 6-8; ¶¶ 0005-0006, 0020-0025, 0026-0030, 0030-0046, 0047-0061, 0062-0075).
As per claim 7, Keller discloses the computer-implemented method of claim 6, wherein additional survey prompt response metrics of the one or more survey prompt response metrics 
As per claim 8, Keller discloses the computer-implemented method of claim 1, wherein traversing the nodes of the first survey graph to identify the second node comprises identifying the second node being located before the first node in the first survey graph (figs. 1-4, 6-8; ¶¶ 0005-0006, 0020-0025, 0026-0030, 0030-0046, 0047-0061, 0062-0075).
As per claim 9, Keller discloses the computer-implemented method of claim 1, further comprising: receiving a plurality of surveys each having a plurality of prompts; for each survey prompt from each survey of the plurality of surveys: determining a semantic label; and creating a node that comprises the survey prompt, the semantic label, a survey prompt order within the survey, and one or more survey prompt response metrics; and generating, for each survey of the plurality of surveys, a survey graph that sequences the nodes in the survey according to the survey prompt order of each survey prompt in the survey (figs. 1-4, 6-8; ¶¶ 0005-0006, 0020-0025, 0026-0030, 0030-0046, 0047-0061, 0062-0075).
As per claim 10, Keller discloses the computer-implemented method of claim 1, further comprising: identifying, from the database of survey graphs, a second survey graph comprising a third node having the first semantic label; determining that the first node in the first survey graph has a more favorable survey prompt response rate metric than the third node in the second survey graph; and selecting, based on the determination, to traverse the first survey graph to identify the second node (figs. 1-4, 6-8; ¶¶ 0005-0006, 0020-0025, 0026-0030, 0030-0046, 0047-0061, 0062-0075).


claims 12-17, claims 12-17 disclose substantially similar limitations as claims 2-10 above; and therefore claims 12-17 are rejected under the same rationale and reasoning as presented above for claims 2-10.
As per claims 19-20, claims 19-20 disclose substantially similar limitations as claims 2-10 above; and therefore claims 19-20 are rejected under the same rationale and reasoning as presented above for claims 2-10.




Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  For example, some of the pertinent art is as follows:
Holloway et al., (US 2003/0033193):  Providing a survey document for delivery to a client on a network, having questions and potential answers in a format defining branches of the questions.  Programming instructions are also provided on the server for delivery to the client on the network.  The instructions are for causing the client to render questions on a user interface from the survey document.  The questions initially rendered include a first one of the questions.  The instructions are also for causing the client to branch to and render on the user interface second or third ones of the questions responsive to the survey document and an answer received for the first question.
Bryden (2014/0059089): Illustrates the structuring a network of nodes, comprising: providing link information relating to existing links between the nodes; using the link information to partition the network into non-predetermined groups of related nodes, thereby forming a group 
Taghaddos et al., (US 2013/0111323): Discusses creating, editing and displaying surveys.  Techniques include receiving a request to create a survey from a survey creator, providing a plurality of survey question types, providing a graphical user interface for composing survey questions using at least one of the plurality of survey question templates, providing a graphical user interface for editing the survey questions in response to input from the survey creator and displaying the edited survey questions on a survey player.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683